Title: The American Commissioners: Memorandum for Vergennes, 1 March 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


Memoire
Paris March 1st. 1777
In the several Memoires which Mr: Deane had the honor of presenting previous to the arrival of his Colleagues, the history of the dispute between the United States of America and Great Brittain was brought down to the Time of presenting the Memoires, the situation and resources of the United States justly stated; and Conjectures as to the issue of the Campaign then depending were made, which Events have since justified; The Turn which Great Brittain then meditated, and which she would finally exert her whole force and influence to give to this War, was pointed out, Namely by an early subjugation of America to unconditional Submission by force of Arms, or an Accommodation, to be in a Situation of turning the War against France, which they would be able to enter upon with the Advantages of having their whole Force by Sea and Land ready, their Magazines Stored, and the warlike spirit of the Nation raised by civil Contest, together with additional resources from America, in a State of Peace and Amity, and ready Armed and disciplined. That Great Brittain would endeavor To give the War this direction, and avail herself of these Circumstances has with submission been pointed out, in Memoires which Mr. Deane had the honor of presenting in Addition to which Messrs. Franklin and Deane have only to add, that they are well assured that the present Moment labours with this Event before hinted at; and that Great Brittain is employing Art as well as force to Accomplish and compleat their favorite design. Messrs. Franklin and Deane Anxious for the Fate of their Country, and wishing to employ every means in their power to Defeat the design of their Country’s Enemies, take Liberty to observe, that without supplies of military and other Stores, without Commerce established on which their resources greatly depends; and without the protection of any foreign power to their commerce, or Shipps of War, it is hardly possible for the United States to prevent for any Time this Event; nor can it be expected when considered that under all these disadvantages they have to contend with the whole Force of Great Brittain and her Allies. In Consequence of Warlike stores not being permitted to be shipp’d in French Bottoms direct for The United States, the Cannon and Stores engaged by Mr. Deane in August last are at this moment in the Ports of France; and finally obliged to send them by the West Indies, there to look for American or Neutral Ships, all hopes of their being in any Season for Service in America are lost. The Duties laid on certain Commodities coming from the Dominions of Great Brittain being continued on the same Commodities from The United States operate as a prohibition on many important Articles of the American Commerce and can be remedied only by some particular Regulation or Settlement of Rules for this Commerce. The Armed Vessels of the United States are under the Necessity of having some harbor in Europe to repair the Damages they may receive at Sea, without This it is impossible for Them to keep these Seas; and when permitted to enter the Ports of France, it is Necessary the Rules they are to Observe should be known. It is a great Disappointment to Messr. Franklin and Deane, to find that they are unable to comply with the Proposals of the Farmers General respecting Tobacco, but greatly as they are in want of Supplies they Think themselves justified in rejecting offers which must Subject their Constituents to a great and certain Loss in a Commerce which they hoped to establish on equall Terms.
Not to detain his Excellency longer than is absolutely Necessary, Messrs. Franklin and Deane propose the following Points with all submission to his Consideration.
1. Military Stores being merchandize, and subject to the same rules as other Articles of Commerce, it is asked that they may be permitted to be transported direct to the United States in French Vessels, the proprietors running the risques attending such a Voyage.
2. It is submitted whither; considering the different predicament under which many Articles of the Commerce of the United States now are from what they formerly were, it is not Necessary they should be under different Regulations and consequently whither the United States may expect their proposed Treaty of Commerce and Amity with his most Christian Majesty will be accepted and approved of.
3. All prospect of Treating with the Farmers General for Tobacco being at present closed, and all hope of supply from that source defeated, Whither any other mode can be adopted for supplying France with that Article at the price it costs at its first purchase, and the unavoidable expences of transportation; that being the extent of the demand of Messrs. Franklin and Deane.
4. It is requested that when Armed Vessels belonging to The United States enter the Ports of France, they may be permitted Time to repair the Damages they may have sustained, and to dispose of so much of their Effects as will enable them to do it, under such Regulations as are usual in such Cases; That the mode or Rules may be pointed out; and That they may be permitted to sell or Freight to the Subjects of other Nations their prizes, without discharging their Goods on shore, but transacting the whole on Shipboard.
5th. A Port in Europe being Necessary for the Shipps of War of the United States, and the Treaty Subsisting between France and Great Brittain not permitting one to be granted in this Kingdom; it is hoped that it will not be disagreeable That Application should be made elsewhere, and on this Subject intreat his Excellency’s advice and direction which on this and every other Concern will be attended to by them in the closest manner, as well as be received with the utmost respect and Gratitude.
 
Notation: 1777. 1er. Mars.
